Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021, has been entered.

Claims 1-5, 7, 9, and 11 are amended.
Claims 1-12 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims under 35 USC §101, contending that the claims are subject matter eligible.  According to the Applicant, the claims do not refer to regulatory compliance.  The Examiner respectfully disagrees.  Although the independent claims have been amended to strike language explicitly stating the term, ‘regulatory compliance,’ the title of the present application is “Workflow Software Structured Around Taxonomic Themes of Regulatory Activity.”  In ¶[0003], the Specification explicitly states that, “This disclosure relates generally towards systems, methods and interfaces for monitoring and facilitating regulatory compliance.”  Dependent claim 2 refers to: “collecting compliance data by the workflow routine.”  The ‘workflow routine’ is referenced in the preamble of exemplary independent claim 1.    
The Applicant additionally submits that the claims do not recite an abstract idea.  The Examiner respectfully disagrees.  The presently amended claims are directed to creating a workflow, as determined in the rejection, below.  Contrary to the Applicants assertions, the claims are directed to managing personal behavior or relationships or interactions between people because the claims recite rules a human being could follow to create a hierarchical workflow for the purposes of regulatory compliance in a business setting.  The Applicant submits that the claims do not involve an abstract idea because they implement logic.  See Remarks p. 13.  In response, the Examiner points out that an abstract idea may comprise logic because ‘rules for a human being to follow’ could be logical.  See MPEP §2106.04(a); defining ‘certain methods or organizing human activity’ to include ‘rules or instructions.’  The Applicant contends that the logic enhances computer functionality, but the logic is part of the abstract idea.  Essentially, the claims recite a business process that could be implemented using pen and paper, but the claims recite the use of a general purpose computer for implementation.  There is a distinct difference between improving the performance of a computer as a tool; and using a computer as a tool to implement an abstract idea.  The recited method of creating a workflow routine is not rooted in computer technology.  
The Applicant additionally submits that the claims provide a practical application of the abstract idea.  Specifically, the Applicant contends that providing a classification system for organizing regulations by theme to create a workflow solution is a practical application.  In response, the Examiner points out that providing a classification system and creating a workflow are abstract ideas.  The Applicant cites the discussion in ¶[0006] of the Specification for evidence, but that passage merely discusses how the workflow routine suggests templates based on identified content types.  Determining a template based on content does not provide a practical application.  Likewise, using a theme to associate a topic associated with an entity is an abstract idea.  Associating a theme with workflow tasks is an abstract idea.  Simply put: 
The Applicant further contends that the claims are subject matter eligible because the subject matter of the claims is comparable to the subject matter in Enfish.  In response, the Examiner submits that the claims in Enfish involved an improvement to database technology.  In contrast, the present claims do not recite subject matter that is rooted in computer technology.  Classification of regulatory structures and creation of compliance workflows is a business process.   
The Applicant additionally contends that the claims recite elements that amount to significantly more than an abstract idea.  According to the Applicant, the claims recite an ordered combination of elements that amounts to significantly more than the abstract idea.  The Examiner respectfully disagrees.  As explained in the rejection below, each and every limitation of the claims, except the limitation for executing the workflow, is part of the abstract idea.  The limitation that recites execution of the workflow merely amounts to adding the words ‘apply it’ to the abstract idea.  Additional elements of the claims amount to generic computer hardware.  Therefore, the claims are directed to an abstract idea without significantly more.  
The Applicant additionally contends that the Office has not made a prima facie case of subject matter ineligibility; and/or the Office has oversimplified the claims.  The present rejection is updated in light of the amendments to the claims, making these arguments moot.  Each and every limitation of the claims has been considered in arriving at the conclusion that the claims are directed to an ineligible abstract idea.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1, 5, and 9 as being obvious over Cohen in view of Agee, Haunschild, Paknad, and Shea.  According to the Applicant, Haunschild does not teach generation of themes based on metadata tags using classification logic, as claimed.  However, Haunschild teaches generation of summaries of compliance rules 
The rejection of the dependent claims stands or falls with the rejection of the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-12 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-12 are all directed to one of the four statutory categories of invention, the claims are directed to creating a workflow routine (as evidenced by exemplary independent claim 1; “creating a workflow routine”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  [1] “receiving input data;” [2] “generating a set of themes based on metadata tags applied to the data stored in the database,” [3] “permitting access to the data;” [4] “using a theme of [a] set of themes;” [5] “associating the them with a set of workflow tasks;” [6] “creating a workflow routine;” [7] “executing the workflow routine;” and [8] “generating a heat map.”  Steps [1]-[6] and [8] are all steps for data input and data manipulation related to the abstract idea of creating a workflow routine that, when considered alone and in combination, are part of the abstract idea of creating a workflow routine.  Step [7] merely amounts to instructions to apply the judicial exception because it recites execution of the workflow routine that is created by performing the judicial exception. The dependent claims further recite steps for data input (see claims 2, 3, 6, 7, 10, and 11), data analysis (see claims 4, 8, and 12), and data reporting (see claims 2, 6 and 10) that are part of the abstract idea of creating a workflow routine.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing personal behavior for creating and executing workflows for regulatory compliance in a business setting.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0132557 A1 to Cohen et al. (hereinafter ‘COHEN’) in view of US 2012/0259752 A1 to Agee (hereinafter ‘AGEE’), US 2005/0288994 A1 to Haunschild (hereinafter .

Claim 1 (Currently Amended)
COHEN discloses a computer-implemented method for controlling execution of workflow routines in a computer-based system having a central server executing the workflow routines and being in communication with a database for storing data (see abstract ¶[0039]; a database of compliance rules that align with schedule and timing requirements), the method comprising:  
receiving input data related to at least one topic (see ¶[0019]-[0035]; policy names for regulations and regulatory guidelines). 
COHEN does not specifically disclose, but HAUNSCHILD discloses, generating a set of themes based on metadata tags applied to the data stored in the database, wherein the metadata tags are generated based on metadata templates (see abstract and ¶[0036]; format regulatory and compliance rules as a summary with templates; with hyperlinks to the full regulation.  The summary includes selecting required data from a group of required data.  See also ¶[0016]; an auditing method that is linked to a database of rules and regulations), and wherein at least one or more themes of the set of themes is generated by automated and assisted classification logic (see abstract and ¶[0016]-[0017]; provide a secured interactive website system hosted by a computer server.  A compliance software system is used to populated subject item data without necessity of additional data entry), permitting access to data based on a user role of a user (see ¶[0017] and [0032]; use of the web-based system is limited to those users who are authorized to access the system.  Authorized users include an organization’s personnel, vendors, service providers, and regulatory agents).
COHEN discloses using hierarchical groupings to organize compliance guidelines, policies, categories, and rules.  HAUNSCHILD discloses am method for auditing to determine compliance that includes summarizing rules with templates and allowing access to authorized 
COHEN further discloses using a theme of the set of themes (see abstract and Fig. 3; hierarchical groupings based on categorizations that are predetermined and defined by policy naming schemes).
COHEN does not specifically disclose, but AGEE discloses, to associate the at least one topic with an entity, the entity comprising at least one department of an organization retrieved from an entities database (see ¶[0149] and Fig. 2B; a policy statement is related to one-or more business functions.  See also ¶[0190]; business functions are associated with business units), 
associating the theme with a set of workflow tasks (see ¶[0112]-[0128]; a statement of implementation (SOI) with SOI tasks for each recommendation) based at least on the automated and assisted classification logic (see ¶[0052]; the business logic of the audit risk tracking systems is presented in a compiled set of controls and libraries).
COHEN discloses hierarchical groupings to organize guidelines, policies, categories, and rules.  AGEE discloses an audit risk tracking system and method that includes implementation tasks for business units based on business logic.  It would have been obvious to include the policy statements and implementations tasks as taught by AGEE in the system executing the method of COHEN with the motivation to ensure compliance.
COHEN does not explicitly disclose, but PAKNAD discloses, creating a workflow routine by aligning at least two workflow tasks in an order (see abstract; establish a visual interface of legal obligations and workflow), said at least two workflow tasks selected from the set of workflow tasks (see ¶[0053]-[0055], [0057], and [0063]; the physical locations of the affected entities are also key attributes in determining compliance as they determine policies and obligations that apply.  Some actions may not be allowable if remotely accessed from another country), wherein the order of the at least two workflow tasks defines the sequence in which the at least two workflow tasks are to be executed (see abstract; establish a visual interface of legal obligations and workflow); and
executing the workflow routine (see ¶[0012]; the instructions are provided in the context of actions to be performed), 
COHEN discloses hierarchical groupings to organize guidelines, policies, categories, and rules.  PAKNAD discloses a system and method for managing legal obligations for data that provides status of workflows for managing legal obligations.  It would have been obvious for one of ordinary skill in the art at the time of invention to enforce legal obligations using workflows managed using status as taught by PAKNAD in the system executing the method of COHEN with the motivation to ensure compliance with the law.
COHEN does not specifically disclose, but SHEA discloses; and generating a heat map configured to display a graphical representation of output data by theme, wherein the output data associated with different business units is represented by different colors (see ¶[0137] and Fig. 22; display types of risks with business units displayed and categories of risk color coded).
COHEN discloses hierarchical groupings to organize guidelines, policies, categories, and rules.  SHEA discloses risk mitigation management that includes color coding of type categories displayed by business units.  It would have been obvious to include the summary as taught by SHEA in the system executing the method of COHEN with the motivation to report risk by business unit.

Claim 3 (Currently Amended)
The combination of COHEN, HAUNSCHILD, AGEE, PAKNAD, and SHEA discloses the computer-implemented method as set forth in claim 1.
COHEN does not specifically disclose, but PAKNAD discloses, wherein the theme is one of entity establishment and governance, capital and accounting, internal controls, risk management, conflicts, employees, sales, trading and research activities, product creation, underwriting and lending activities, recordkeeping (see ¶[0047]; data area), transactional reporting, client assets, third party disputes, data protection (see ¶[0056]; legal retention periods, processing restrictions, disposal requirements), regulatory oversight (see ¶[0071] and [0082]; some task types can have an urgency or importance based on a regulatory compliance rule associated with the type of task), and criminal and civil offenses.
COHEN discloses hierarchical groupings to organize guidelines, policies, categories, and rules.  PAKNAD discloses a system and method for managing legal obligations for data that considers areas such as data, retention periods, processing restrictions, and disposal.  It would have been obvious for one of ordinary skill in the art at the time of invention to enforce legal obligations using workflows in the areas taught by PAKNAD in the system executing the method of COHEN with the motivation to ensure compliance with the law.

Claim 5 (Currently Amended)
COHEN discloses a system for controlling execution of workflow routines comprising: a database for storing data (see abstract ¶[0039]; a database of compliance rules that align with schedule and timing requirements);  
at least one access device, the at least one access device comprising a processor;
a set of computer readable internet restriction program instructions executable by at least one of the memory and the processor (see ¶[0018] and Fig. 1; servers connected to a network), the set of computer readable internet restriction program instructions configured to: 
receive input data related to at least one topic (see ¶[0019]-[0035]; policy names for regulations and regulatory guidelines). 
COHEN does not specifically disclose, but HAUNSCHILD discloses, generate a set of themes based on metadata tags applied the data stored in the database, wherein the metadata tags are generated based on metadata templates (see abstract and ¶[0036]; format regulatory and compliance rules as a summary with templates; with hyperlinks to the full regulation.  The , and wherein at least one or more themes of the set of themes is generated by automated and assisted classification logic (see abstract and ¶[0016]-[0017]; provide a secured interactive website system hosted by a computer server.  A compliance software system is used to populated subject item data without necessity of additional data entry); 
permit access to the data based on a user role of a user (see ¶[0017] and [0032]; use of the web-based system is limited to those users who are authorized to access the system.  Authorized users include an organization’s personnel, vendors, service providers, and regulatory agents).
COHEN discloses using hierarchical groupings to organize compliance guidelines, policies, categories, and rules.  HAUNSCHILD discloses am method for auditing to determine compliance that includes summarizing rules with templates and allowing access to authorized users.  It would have been obvious to include the summaries as taught by HAUNSCHILD in the system executing the method of COHEN with the motivation to ensure compliance with guidelines, policies, and rules.  
COHEN further discloses, associate the at least one topic with a theme identified from the set of themes in the database (see abstract and Fig. 3; hierarchical groupings based on categorizations that are predetermined and defined by policy naming schemes).
COHEN does not specifically disclose, but AGEE discloses, using the theme to associate the at least one topic with an entity, the entity comprising at least one department of an organization retrieved from an entities database (see ¶[0149] and Fig. 2B; a policy statement is related to one-or more business functions.  See also ¶[0190]; business functions are associated with business units), 
associate the theme with a set of predefined workflow tasks (see ¶[0112]-[0128]; a statement of implementation (SOI) with SOI tasks for each recommendation) based at least on the automated and assisted classification logic (see ¶[0052]; the business logic of the audit risk tracking systems is presented in a compiled set of controls and libraries).
COHEN discloses hierarchical groupings to organize guidelines, policies, categories, and rules.  AGEE discloses an audit risk tracking system and method that includes implementation tasks for business units based on business logic.  It would have been obvious to include the policy statements and implementations tasks as taught by AGEE in the system executing the method of COHEN with the motivation to ensure compliance.
COHEN further discloses wherein the automated and assisted classification logic associates risk controls the entity has in place for the theme (see abstract; hierarchical groupings to organize risk and compliance policies based on a categorization based on a user-defined hierarchical policy naming scheme).
COHEN does not explicitly disclose, but PAKNAD discloses, create a workflow routine by aligning at least two predefined workflow tasks in a designated order (see abstract; establish a visual interface of legal obligations and workflow), said at least two predefined workflow tasks selected from the set of predefined workflow tasks (see ¶[0053]-[0055], [0057], and [0063]; the physical locations of the affected entities are also key attributes in determining compliance as they determine policies and obligations that apply.  Some actions may not be allowable if remotely accessed from another country), wherein the order of the at least two predefined workflow tasks defines a sequence in which the at least two predefined workflow tasks are to be executed (see abstract; establish a visual interface of legal obligations and workflow);  
execute by a central server a workflow routine (see ¶[0012]; the instructions are provided in the context of actions to be performed), 
COHEN discloses hierarchical groupings to organize guidelines, policies, categories, and rules.  PAKNAD discloses a system and method for managing legal obligations for data that provides status of workflows for managing legal obligations.  It would have been obvious for one of ordinary skill in the art at the time of invention to enforce legal obligations using workflows 
COHEN does not specifically disclose, but SHEA discloses; and generate a heat map configured to display a graphical representation of output data by theme, wherein the output data associated with different business units are represented by different colors (see ¶[0137] and Fig. 22; display types of risks with business units displayed and categories of risk color coded).
COHEN discloses hierarchical groupings to organize guidelines, policies, categories, and rules.  SHEA discloses risk mitigation management that includes color coding of type categories displayed by business units.  It would have been obvious to include the summary as taught by SHEA in the system executing the method of COHEN with the motivation to report risk by business unit.

Claim 6 (Previously Presented)
The combination of COHEN, AGEE, HAUNSCHILD, PAKNAD, and SHEA discloses the system as set forth in claim 5.
COHEN does not specifically disclose, but PAKNAD discloses further configured to: collect compliance data generated by the workflow routine (see ¶[0013]; provide status of workflows and flag conflicting obligations or workflows); and produce a report comprising categorized data generated by the workflow routine (see again ¶[0013]; provide status of workflows and flag conflicting obligations or workflows.  See also ¶[0035]; provide a specific information type as the scope parameters.  See also ¶[0048] and [0060]; the type of workflow may be tracked and a classification code identified an information type and an organization).
COHEN discloses hierarchical groupings to organize guidelines, policies, categories, and rules.  PAKNAD discloses a system and method for managing legal obligations for data that provides status of workflows for managing legal obligation.  It would have been obvious for one 

Claim 7 (Currently Amended)
The combination of COHEN, AGEE, HAUNSCHILD, PAKNAD, and SHEA discloses the system as set forth in claim 5.
COHEN does not specifically disclose, but PAKNAD discloses, wherein the theme is one of entity establishment and governance, capital and accounting, internal controls, risk management, conflicts, employees, sales, trading and research activities, product creation, underwriting and lending activities, recordkeeping (see ¶[0047]; data area), transactional reporting, client assets, third party disputes, data protection (see ¶[0056]; legal retention periods, processing restrictions, disposal requirements), regulatory oversight, and criminal and civil offenses.
COHEN discloses hierarchical groupings to organize guidelines, policies, categories, and rules.  PAKNAD discloses a system and method for managing legal obligations for data that considers areas such as data, retention periods, processing restrictions, and disposal.  It would have been obvious for one of ordinary skill in the art at the time of invention to enforce legal obligations using workflows in the areas taught by PAKNAD in the system executing the method of COHEN with the motivation to ensure compliance with the law.

Claim 9 (Currently Amended)
COHEN discloses a non-transitory computer readable media comprising program code stored thereon for execution by a programmable processor to perform a method for controlling execution of workflow routines (see ¶[0019]; computing systems), the computer readable media comprising: 
program code for receiving input data related to at least one topic (see ¶[0019]-[0035]; policy names for regulations and regulatory guidelines). 
COHEN does not specifically disclose, but HAUNSCHILD discloses, program code for generating a set of themes based on metadata tags applied to data stored in a database, wherein the metadata tags are generated based on metadata templates (see abstract and ¶[0036]; format regulatory and compliance rules as a summary with templates; with hyperlinks to the full regulation.  The summary includes selecting required data from a group of required data.  See also ¶[0016]; an auditing method that is linked to a database of rules and regulations),, and wherein at least one or more themes of the set of themes is generated by automated and assisted classification logic (see abstract and ¶[0016]-[0017]; provide a secured interactive website system hosted by a computer server.  A compliance software system is used to populated subject item data without necessity of additional data entry); 
program code for permitting access to the data based on a user role of a user (see ¶[0017] and [0032]; use of the web-based system is limited to those users who are authorized to access the system.  Authorized users include an organization’s personnel, vendors, service providers, and regulatory agents).
COHEN discloses using hierarchical groupings to organize compliance guidelines, policies, categories, and rules.  HAUNSCHILD discloses am method for auditing to determine compliance that includes summarizing rules with templates and allowing access to authorized users.  It would have been obvious to include the summaries as taught by HAUNSCHILD in the system executing the method of COHEN with the motivation to ensure compliance with guidelines, policies, and rules.  
COHEN further discloses, program code for associating the at least one topic with a predefined theme identified from the set of themes (see abstract and Fig. 3; hierarchical groupings based on categorizations that are predetermined and defined by policy naming schemes).
program code for using the theme to associate the at least one topic with an entity, the entity comprising at least one department of an organization retrieved from an entities database (see ¶[0149] and Fig. 2B; a policy statement is related to one-or more business functions.  See also ¶[0190]; business functions are associated with business units), 
program code for associating the theme with a set of workflow tasks (see ¶[0112]-[0128]; a statement of implementation (SOI) with SOI tasks for each recommendation)  based at least on the automated and assisted classification logic (see ¶[0052]; the business logic of the audit risk tracking systems is presented in a compiled set of controls and libraries).
COHEN discloses hierarchical groupings to organize guidelines, policies, categories, and rules.  AGEE discloses an audit risk tracking system and method that includes implementation tasks for business units based on business logic.  It would have been obvious to include the policy statements and implementations tasks as taught by AGEE in the system executing the method of COHEN with the motivation to ensure compliance.
COHEN further discloses, wherein the automated and assisted classification logic associates risk controls the entity has in place for the theme (see abstract; hierarchical groupings to organize risk and compliance policies based on a categorization based on a user-defined hierarchical policy naming scheme).
COHEN does not explicitly disclose, but PAKNAD discloses, program code for creating a workflow routine by aligning at least two predefined workflow tasks in an order (see abstract; establish a visual interface of legal obligations and workflow), said at least two predefined workflow tasks selected from the set of workflow tasks (see ¶[0053]-[0055], [0057], and [0063]; the physical locations of the affected entities are also key attributes in determining compliance as they determine policies and obligations that apply.  Some actions may not be allowable if remotely accessed from another country), wherein the order of the at least two predefined workflow tasks defines a sequence in which the at least two predefined workflow tasks are to be executed (see abstract; establish a visual interface of legal obligations and workflow); and
program code for executing by a central server the workflow routine (see ¶[0012]; the instructions are provided in the context of actions to be performed), 
COHEN discloses hierarchical groupings to organize guidelines, policies, categories, and rules.  PAKNAD discloses a system and method for managing legal obligations for data that provides status of workflows for managing legal obligations.  It would have been obvious for one of ordinary skill in the art at the time of invention to enforce legal obligations using workflows managed using status as taught by PAKNAD in the system executing the method of COHEN with the motivation to ensure compliance with the law.
COHEN does not specifically disclose, but SHEA discloses, and program code for generating a heat map configured to display a graphical representation of output data by theme, wherein the output data associated with different business units is represented by different colors (see ¶[0137] and Fig. 22; display types of risks with business units displayed and categories of risk color coded).
COHEN discloses hierarchical groupings to organize guidelines, policies, categories, and rules.  SHEA discloses risk mitigation management that includes color coding of type categories displayed by business units.  It would have been obvious to include the summary as taught by SHEA in the system executing the method of COHEN with the motivation to report risk by business unit.

Claim 10 (Previously Presented)
The combination of COHEN, AGEE, HAUNSCHILD, PAKNAD, and SHEA discloses the computer readable media as set forth in claim 9.
COHEN does not specifically disclose, but PAKNAD discloses further comprising: program code for collecting compliance data generated by the workflow routine (see ¶[0013]; ;; and program code for producing a report comprising categorized data generated by the workflow routine (see again ¶[0013]; provide status of workflows and flag conflicting obligations or workflows.  See also ¶[0035]; provide a specific information type as the scope parameters.  See also ¶[0048] and [0060]; the type of workflow may be tracked and a classification code identified an information type and an organization).
COHEN discloses hierarchical groupings to organize guidelines, policies, categories, and rules.  PAKNAD discloses a system and method for managing legal obligations for data that provides status of workflows for managing legal obligation.  It would have been obvious for one of ordinary skill in the art at the time of invention to enforce legal obligations using workflows managed using status as taught by PAKNAD in the system executing the method of COHEN with the motivation to ensure compliance with the law.

Claim 11 (Currently Amended)
The combination of COHEN, AGEE, HAUNSCHILD, PAKNAD, and SHEA discloses the computer readable media as set forth in claim 9.
COHEN does not specifically disclose, but PAKNAD discloses, wherein the theme is one of entity establishment and governance, capital and accounting, internal controls, risk management, conflicts, employees, sales, trading and research activities, product creation, underwriting and lending activities, recordkeeping (see ¶[0047]; data area), transactional reporting, client assets, third party disputes, data protection (see ¶[0056]; legal retention periods, processing restrictions, disposal requirements), regulatory oversight (see ¶[0071] and [0082]; some task types can have an urgency or importance based on a regulatory compliance rule associated with the type of task), and criminal and civil offenses.
COHEN discloses hierarchical groupings to organize guidelines, policies, categories, and rules.  PAKNAD discloses a system and method for managing legal obligations for data that .

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0132557 A1 to COHEN et al. in view of US 2012/0259752 A1 to AGEE, US 2005/0288994 A1 to HAUNSCHILD, US 2009/0327021 A1 to PAKNAD, and US 2012/0209650 A1 to 2005/0197952 A1 to SHEA et al. as applied to claim 1 above, and further in view of US 2005/0131830 A1 to Juarez et al. (hereinafter ‘JUAREZ’).

Claim 2 (Currently Amended)
The combination of COHEN, HAUNSCHILD, AGEE, PAKNAD, and SHEA discloses the computer-implemented method as set forth in claim 1.
The combination of COHEN, AGEE, HAUNSCHILD, PAKNAD, and SHEA does not specifically disclose, but JUAREZ discloses, wherein the metadata templates are configured to prompt addition of the metadata tags in categories that include originating geography, document type, and responsible department (see ¶[0016]; enable creating of categories or collections using compliance data collection template portfolios that define categories such as geography, fund name, and office.  Examiner note:  the names of categories and associated data constitutes non-functional descriptive material that is not given patentable weight.  See MPEP §2111.05; the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product).
COHEN discloses hierarchical groupings to organize governance, risk and compliance policies and rules with categories.  JUAREZ discloses a private entity profile network with templates for tracking compliance data with data categories that include geography, fund name, 
COHEN does not specifically disclose, but PAKNAD discloses and further comprising: collecting compliance data generated by the workflow routine (see ¶[0013]; provide status of workflows and flag conflicting obligations or workflows); and producing a report comprising categorized data generated by the workflow routine (see again ¶[0013]; provide status of workflows and flag conflicting obligations or workflows.  See also ¶[0035]; provide a specific information type as the scope parameters.  See also ¶[0048] and [0060]; the type of workflow may be tracked and a classification code identified an information type and an organization).
COHEN discloses hierarchical groupings to organize guidelines, policies, categories, and rules.  PAKNAD discloses a system and method for managing legal obligations for data that provides status of workflows for managing legal obligation.  It would have been obvious for one of ordinary skill in the art at the time of invention to enforce legal obligations using workflows managed using status as taught by PAKNAD in the system executing the method of COHEN with the motivation to ensure compliance with the law.

Claims 4, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0132557 A1 to COHEN et al. in view of US 2012/0259752 A1 to AGEE, US 2005/0288994 A1 to HAUNSCHILD, US 2009/0327021 A1 to PAKNAD, and US 2012/0209650 A1 to 2005/0197952 A1 to SHEA et al. as applied to claim 1 above, and further in view of US 2012/0209650 A1 to Romagnino et al. (hereinafter ‘ROMAGNINO’).

Claim 4 (Currently Amended)
The combination of COHEN, HAUNSCHILD, AGEE, PAKNAD, and SHEA discloses the computer-implemented method as set forth in claim 1.
wherein the at least two workflow tasks are one of creating users, assigning coverage per business unit, identifying key risk indicators by theme, creating and managing policies and training assessments (see ¶[0010]; a priority set in accordance to a business policy rule), inputting metrics (see ¶[0032] and [0036]; determining metrics relating to task performance), monitoring regulatory change, mapping controls to organization structure, performing risk assessments, performing testing and monitoring, planning and scheduling audits, performing audits, managing issues (see ¶[0036]; workflows can be analyzed to ensure that business policies are being adhered to), managing regulator relationship, examining document and inquiries, producing risk dashboards, and producing reports of risks.
COHEN discloses hierarchical groupings to organize compliance policies and rules.  Romagnino discloses an activity assistant with workflows for determining compliance that sets priorities and determines metrics.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the priority setting and metric determination as taught by Romagnino in the system executing the method of COHEN with the motivation to monitor compliance with the law.

Claim 8 (Original)
The combination of COHEN, AGEE, HAUNSCHILD, PAKNAD, and SHEA discloses the system as set forth in claim 5.
The combination of COHEN, AGEE, HAUNSCHILD, PAKNAD, and SHEA does not specifically disclose, but ROMAGNINO discloses wherein the at least two predefined workflow tasks are one of creating users, assigning coverage per business unit, identifying key risk indicators by theme, creating and managing policies and training assessments (see ¶[0010]; a priority set in accordance to a business policy rule), inputting metrics (see ¶[0032] and [0036]; , monitoring regulatory change, mapping controls to organization structure, performing risk assessments, performing testing and monitoring, planning and scheduling audits, performing audits, managing issues (see ¶[0036]; workflows can be analyzed to ensure that business policies are being adhered to), managing regulator relationship, examining document and inquiries, producing risk dashboards, and producing reports of risks.
COHEN discloses hierarchical groupings to organize compliance policies and rules.  Romagnino discloses an activity assistant with workflows for determining compliance that sets priorities and determines metrics.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the priority setting and metric determination as taught by Romagnino in the system executing the method of COHEN with the motivation to monitor compliance with the law.

Claim 12 (Original)
The combination of COHEN, AGEE, HAUNSCHILD, PAKNAD, and SHEA discloses the computer readable media as set forth in claim 9.
The combination of COHEN, AGEE, HAUNSCHILD, PAKNAD, and SHEA does not specifically disclose, but ROMAGNINO discloses wherein the at least two predefined workflow tasks are one of creating users, assigning coverage per business unit, identifying key risk indicators by theme, creating and managing policies and training assessments (see ¶[0010]; a priority set in accordance to a business policy rule), inputting metrics (see ¶[0032] and [0036]; determining metrics relating to task performance), monitoring regulatory change, mapping controls to organization structure, performing risk assessments, performing testing and monitoring, planning and scheduling audits, performing audits, managing issues (see ¶[0036]; workflows can be analyzed to ensure that business policies are being adhered to), managing regulator relationship, examining document and inquiries, producing risk dashboards, and producing reports of risks.
COHEN discloses hierarchical groupings to organize compliance policies and rules.  Romagnino discloses an activity assistant with workflows for determining compliance that sets priorities and determines metrics.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the priority setting and metric determination as taught by Romagnino in the system executing the method of COHEN with the motivation to monitor compliance with the law.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624